Good, J.,
dissenting.
I concur in the propositions of law as announced in the syllabus, but do not concur in the view that the propositions announced are applicable to the facts disclosed by the record.
The record discloses no act of violence on the part of plaintiff towards any member of the family of defendant other than himself; nor does the record disclose any threats by plaintiff against any one other than defendant. Under this state of facts, the trial court properly refused to submit to the jury the proposition that the defendant may have been acting in defense of his family. As I view the record, the only questions for the jury were: First, was defendant acting in defense of his own person when the injuries were inflicted on the plaintiff? second, if so, did defendant use more force than the circumstances warranted? and, third, if so, the amount of recovery. These questions were fairly submitted to the jury upon conflicting evidence. The judgment on the verdict should be affirmed.